Citation Nr: 0503235	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1996, for the payment of an award of Dependency and Indemnity 
Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945, including combat service during World War II; he was 
honorably discharged for medical reasons.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that granted the appellant's 
application to reopen a claim of service connection for the 
cause of the veteran's death and established entitlement to 
service connection for the cause of his death and to payment 
of DIC benefits, effective November 1, 1996, based on the 
date that the appellant submitted a claim to reopen to case.  
The appellant, the surviving spouse of the veteran, perfected 
a timely appeal of this determination to the Board 
challenging the effective date of assigned by the RO for her 
entitlement to payment of DIC benefits.  

When the matter was initially before the Board in March 2000, 
the Board denied the appellant's claim of entitlement to an 
effective date earlier than November 1, 1996, for payment of 
an award of DIC benefits.  In doing so, in separate 
decisions, the Board determined that a March 7, 1966, Board 
decision that denied service connection for the cause of the 
veteran's death was not clearly and unmistakably erroneous; 
the Board also denied entitlement to an earlier effective 
date based on the laws and regulations governing the 
assignment of effective dates.  

The appellant appealed both March 2000 Board decisions to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a March 2001 order, granted the parties' joint 
motion for remand, vacating the Board's March 2000 decisions 
and remanding the case for compliance with the terms of the 
joint motion.

When this matter was before the Board in October 2001, the 
Board again denied the appellant's clear and unmistakable 
error (CUE) claim, and she did not appeal that determination.  
Accordingly, that claim is no longer before the Board.  

In a separate October 2001 decision, however, the Board 
remanded the appellant's claim seeking entitlement to an 
effective date for the payment of DIC benefits prior to 
November 1, 1996, based on the laws and regulations governing 
effective dates; this issue was remanded to comply with the 
terms of the Court's March 2001 order.  Because the RO has 
confirmed and continued the denial of the appellant's claim, 
this appeal was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In a March 7, 1966, decision, the Board concluded that:  
(1) a cardiovascular disorder was not incurred in or 
aggravated by service or manifested to a degree of 10 percent 
or more within one year following termination of active 
wartime service; (2) a cardiovascular disorder was not 
proximately due to or the result of the service-connected 
psychiatric disorder; (3) the service-connected psychiatric 
disorder did not materially or substantially contribute to 
the cause of the veteran's death; and (4) entitlement to 
service connection of the cause of the veteran's death was 
not established.  

2.  In an October 2001 decision, the Board denied the 
appellant's claim that a March 7, 1996, Board decision was 
clearly and unmistakably erroneous; the appellant was 
provided notice of the decision and of her appellate rights, 
but she did not file a Notice of Appeal, and the decision 
became final.

3.  On October 16, 1996, appellant's filed an application to 
reopen a claim of entitlement to DIC benefits, including 
service connection for the cause of the veteran's death.  

4.  In a January 1998 rating decision, the RO granted 
entitlement to DIC benefits, and informed the appellant that 
payments would be effective November 1, 1996, which was the 
first day of the calendar month following the month in which 
the award became effective.  

5.  There is no legal recourse for the assignment of an 
effective date earlier than November 1, 1996, for the payment 
of an award for DIC benefits.


CONCLUSIONS OF LAW

1.  The Board's unappealed October 2001 decision, which 
determined that a March 7, 1966, Board decision that denied 
service connection for the cause of the veteran's death was 
not clearly and unmistakably erroneous, is final.  
38 U.S.C.A. §§ 5108, 7104, 7266 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1105 (2001).

2.  The criteria for an effective date earlier than November 
1, 1996, for the payment of an award of DIC benefits, are not 
met.  38 U.S.C.A. §§ 5100(a), 5111(a) (West 2002); 38 C.F.R. 
§ 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (2004).  The claim resulting in the instant 
appeal was filed in October 1996, and in the Board's October 
2001 remand and in the RO's April 2004 "VCAA" letter, VA 
advised the appellant of the criteria for necessary to 
substantiate a claim for an earlier effective date for the 
payment of DIC benefits, which satisfies VA's duty to notify 
under the VCAA.  

The Board notes that this is especially so in this case 
because the Court has held that even the failure to comply 
with the notice requirement of the VCAA is not prejudicial to 
an appellant where, as here, the law as mandated by statute, 
and not the evidence, is dispositive; thus, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide her VCAA notice of the laws 
and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 
18 Vet. App. 407, 410 (2004).  As discussed below, the Board 
has determined that the appellant is not entitled to an 
earlier effective date prior to November 1, 1996, for the 
payment of DIC benefits as a matter of law; as such, the VCAA 
is not applicable to this case.

Background and Analysis

In support of her application for an effective date prior to 
November 1, 1996, for DIC benefits, the appellant argues that 
because she initially submitted a claim of service connection 
for the cause of the veteran's death in May 1965, entitlement 
to payment of DIC benefits should be effective from that time 
since VA has not concluded that the veteran's death was 
related to service.  In this regard, she cites to the medical 
evidence showing a link between the veteran's service-
connected psychiatric disability and his hypertension, which 
the evidence indicates was related to service, and his death.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of DIC based on new and 
material evidence following an earlier denial is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  In this case, in an 
unappealed October 2001 decision, the Board determined that 
its March 7, 1966, decision denying service connection for 
the cause of the veteran's death was not clearly and 
unmistakably erroneous.  

Further, the laws and regulations governing the payment of VA 
compensation benefits provides that payment of these benefits 
is effective the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111(a).

On October 16, 1996, the appellant filed an application to 
reopen her DIC claim, which was granted by the RO in a 
January 1998 rating decision based on the evidence received 
since the March 7, 1966, Board decision; based on the newly 
received evidence, the RO determined that new and material 
evidence had been presented, reopened the claim, and 
established entitlement to DIC benefits.  

The January 1998 rating action did not identify the effective 
date assigned for this benefit, and in its January 28, 1998, 
notice letter, the RO simply advised the appellant that she 
would be receiving payment of DIC payments effective November 
1, 1996.  As the Board explained in its March 2000 decision 
and October 2001 remand, however, payments commenced on 
November 1, 1996, based on the appellant's October 1996 DIC 
application.  Indeed, in the June 1998 Statement of the Case 
and in the July 2004 Supplemental Statement of the Case, the 
RO framed this issue simply as entitlement to an effective 
date earlier than November 1, 1996, for the payment of DIC 
benefits.

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  In light of the foregoing, the 
Board finds that the appellant is entitled to DIC benefits 
effective October 16, 1996; however, as discussed above, 
because payment of these benefits is effective the first day 
of the calendar month following the month in which the award 
became effective, an effective date for the payment of these 
benefits earlier than November 1, 1996, is prohibited by law.  
38 U.S.C.A. § 5111(a)

Further, in light of the preclusive effect of the March 7, 
1966, Board decision, see 38 U.S.C.A. § 7104 (West 2002) and 
38 C.F.R. § 20.1100 (2004), the Board is constrained by the 
governing laws and regulations, which, in this case, provide 
no basis for relief.  As such, as a matter of law, the 
appellant's claim of entitlement to payment of DIC benefits 
prior to November 1, 1996, must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's heroic World War II combat 
service.  Although the Board is sympathetic to the 
appellant's claim, it is without authority to grant payment 
of DIC benefits prior to November 1, 1996, on an equitable 
basis, and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

An effective date earlier than November 1, 1996, for the 
payment of an award of DIC benefits is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


